         Case 1:19-cv-00656-ESH Document 4 Filed 04/04/19 Page 1 of 3




 1 Jay M. Wolman (D.C Bar No. 473756)
   RANDAZZA LEGAL GROUP, PLLC
 2 100 Pearl Street, 14th Floor
 3 Hartford, CT 06103
   Tel: (702) 420-2001
 4 ecf@randazza.com
 5 Counsel for Defendants
 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              FOR THE DISTRICT OF COLUMBIA

 9
10 DR. JEROME CORSI and LARRY
   KLAYMAN,                                           CIVIL ACTION NO. 1:19-cv-00656-ESH
11
                Plaintiffs,
12
         vs.
13
   INFOWARS, LLC, FREE SPEECH SYSTEMS,
14
   LLC, ALEX E. JONES, DAVID JONES, and
15 OWEN SHROYER,
16               Defendants.
17
18                              INFOWARS, LLC’S DISCLOSURE OF

19                   CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS

20         Pursuant to Local Civil Rule 26.1, I, the undersigned, counsel of record for

21 INFOWARS, LCC, certify that to the best of my knowledge and belief, the following
22 are parent companies, subsidiaries, affiliates, or companies which own at least 10%
23 of the stock of INFOWARS, LLC, which have any outstanding securities in the hands of
24 the public:
25 None.
26

27                                                1
             Infowars, LLC’s Disclosure of Corporate Affiliations and Financial Interests
28                                       1:19-cv-00656-ESH
     Case 1:19-cv-00656-ESH Document 4 Filed 04/04/19 Page 2 of 3




 1   Dated: April 4, 2019               /s/Jay M. Wolman
                                        Jay M. Wolman (D.C Bar No. 473756)
 2
                                        RANDAZZA LEGAL GROUP, PLLC
 3                                      100 Pearl Street, 14th Floor
                                        Hartford, CT 06103
 4                                      Tel: (702) 420-2001
                                        ecf@randazza.com
 5
 6                                      Counsel for Defendants

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27                                           2
        Infowars, LLC’s Disclosure of Corporate Affiliations and Financial Interests
28                                  1:19-cv-00656-ESH
         Case 1:19-cv-00656-ESH Document 4 Filed 04/04/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2        I certify that on April 4, 2019, I electronically filed the foregoing with the Clerk of

 3 court using CM/ECF, the court’s electronic filing system, for notice to be sent to all
 4 registered parties.
 5        Dated: April 4, 2019                             /s/Jay M. Wolman
                                                           Jay M. Wolman
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27                                                3
             Infowars, LLC’s Disclosure of Corporate Affiliations and Financial Interests
28                                       1:19-cv-00656-ESH
